.I
                 OFFICE       OF THE ATTORNEY GENERAL   OF TEXAS                    _           !
i                                       AUSTIN                            .‘*



                                      ‘, ..,.
     ‘Ronorable A.‘B. Sutth ::,; “, .’ ,:’         .,
      County Auditor    ~.‘~. ,.,~ . . _, ..
     Anderson  county     ,::;.    : * ,: .,
     Palestine, .Te,xae’ ‘..,~..‘. ... .’.. :.,:
                    :     . . .
                   -’



     Diar   Sir:,_;           *‘..
1           ti your letter of
'r oopy     of   8 of sheriff
                     notioe
: opinion of this
1 rla10nS OS Art1016
1 1oms:




                                                                                    . .       .~ ,

                                                                                    _’                 !
                                              Sale Issued out got the 3rd ‘~
.i

                                             demon County, Texas, on     :                         -

                                              urt on tho’lptn doy of       .’
                                              ate or ‘Texas for itself
 i                                            ) and for the use ana
                                               of Anderson County, Ter-      ..
 1                              of the City of Palestlne,. Texes, aa
                                ef’endant, and against John Y. Goooh,
                                rson, s widow, and Xrs. Kabel G. Road,
                           the case of the state of Texas against John ~’                      .
             Y. Gooch, Xrs. Gladys Henderson, a widow, and Lks. h!ab?l
             G. Reed, a widow, and the City of ,Falestino,    Texas, 88                                ,

             Impleaded ?orty Defendant, fro.   20;713 !n.suoh Court,, I
             did on the 19th day-.of August, 1941, at 3:00 P. 11. levy          .
             upon the following doeorlbed tract ,or parcel of lend
 ?            .
            .alt.uate in the County of Andersoq State 05 ,TexaS, aa,,
                                            i                                   .%“.
                                                                                          .     ..



    I . ‘:.. ‘.’ .’L
                                                                                                   ,:., ..
                                                                                  .        ‘..      ,_
                                                                                                             *   ,728


                                                                                                                    .

f @norable ,A. B. Sutton? .page 3                           ”        .: /. ‘...       ‘.         ‘~ ’            ,‘~’              *

                                     * .’
4           the prbporty of said John Y; Goooh, X!rs. Gladys Eendersoq,
1. .:       a widow,- anC Urfl. lLabe1 CL Reoa, a widow, to wit:
                                                                   .;




                                                                                                                        . ..   .
                                                                                                                     p
                       Thenoe 8outherly w:th, the Past line, of’ aold
                   ’ iierria lot 95 Seet more or less to the Rorth. ..
                       line OS lot formerly owned by .a. V. L’SUokley; ’ ” ‘. . ~” :“:j ,
                       Thenoe Eaaterly with the North line ot. said.           :t) :‘I. , ~:’ i                    :,
                       Uloklep lot 40 feet;                                   ‘..              :
          - i ‘.:-. Thenoe Northerly and parallel .ilth the East .’
                       line OS said Harris lot 95 Scot, more or less, s,;;< ..
                    ‘, to the. South margin OS,Reag.an Street;     ~..             .t-,
                       Thenoe Westerly alone, the South line of Reagan,
        .-. : :        Street to the plaoe of- beglnni~,,     belm the            + ..                           i ?!
                       same land. conveyed by Rebel Goooh Reed, et vlr.,'.: : :
                       to John Y. Goooh, Jr., by doed dated Aupust 1,               ~.’                          :     :
                       1919, rooorded In Volume 125, at page.496, of                “.             : .          .:
                       the Anderson County Deed. Reoords,                                    ‘i
                                                                                                    ’.... 7.
              and on. the 7th day of Ootober, 1941, belne the Slret,                   ;.:,..!f,,..‘:.           1
              Tueaday of said month, between the hours OS 10 o’olook.~                        ‘.             .~ ;
        . . a. m. and 4 otolook p. m. on said day, at the Sourt ..: ‘,
              House door of said~ County, I did offer for sale and                         :’
        -:. sell at pub110 auotlon all the rlpht, title and In- ” * 2,::
        ‘. -terest .oS the sald John Y. Gooch, b”rs. Gladys Rendorcion;                             ’         .
              a widow, and. Rrs. Mabel 0. Roed, a widow, in and to :
              said property to tho Btate of Texas, for the sum of.; .,                            ;
           ‘. $1,323&z and, said lana not having boen ‘redeemed .I;~
         : within tho time presoribed by law, on the                      day.
              OS                     1943;  being the ,Sirst   Turn       of     . ;‘..L :J,.i ii“
              said month b&en          the hours of 10 o’olock aa’EL                 .
              and 4 o~ol&~k p. m. on Bald day, at the Court Aouse ,.r::’ :,                            .:       a:
              door QS 8ald Oounty, I’will -oftor tar eeLe’end ~011
              at pub110 auction, Sor oaeh,. all the d&t,            title    ‘,                ‘.’ ... (
              and Interest OS The State of Texati, rindsrson County, :.’                             :, ;,:
                                                                                                                  ;
              Road Dietriot NO. 8 OS Andersop Oounty,‘     .. ;Texarr,  and          .:   ‘
                                                                                          .      ‘
                                                                                                 ,:   ..,j::  ~
                                                                                                                                . .        729




                                                                                                        .
                                                             <
Honorable A. B, Suttk,                        psga 3                              1       ;."                                         . *.
                                                                         ,'       '.
                                                                                                                                                 ~. ,~
        thf~oiiy     of Paloetlno,                 Toxae, ia IIAa to                            8aia         property,                       .
               Dated      at *opo,                         .Toxa8, thla                                     &q&f                                         I; i
                                                                                                                    . ..                               _’” $
                                          .                                                                              : \.                     '.
                                               “ 1943. .               *           :,,,                .,
                                 '                                      '.
                                                                                                                                                                ,
                                                                                                                                                       ‘.
                                     Bhoritf               of Andoroon Oounty,                              Teamarm
                            *.                                                                                                                                   .F?-
                                                                                                                                                            -1
Where the State has purohastid property at a tax 88le  cd   18
holdlo   title thereto fqr' the benefit of itself and other,.
taxln unita, tie have previously held in 0.~ opinion No.
Q-505t A, a oopy of whioh la enolosad horawlth, that ii the-         ." ':
State 8011s suoh propoqty within six months from the explra- .’
tlon of the period Of redmption,    suoh eale.muet be made
undar the provlsfons Of AHA       7328, while it the exile la        ..
mde aftor suoh period, it must be held in oonformanoa with
the prowlslons contained in~the latter portion of Artiole      ~....
7345i-49) 0'                                                             .

           3:noe the above twoted notioe reoltes that thi
DrOD9rtP     is  be 8Oia "On -the
                     t0               '    asp  0r
i$$n     ana    siioe
                  the &&il    or 3:edenptlon   oxppired on Ootober b.
1943,    me a.88ute
                  that It is your intention tb use thle, fiotloa -
in oonneotlon’with   a sale to bo held within six month@ after
Ootobor 6, 1943, and, henoe,‘,fiat    the sale will be hqt&&tan*?
tha provisions   OS Artiole 732 .
               With respeot               to the oontenta of the aotloo                                              of
sale,    Article      7328   provides:

                            If any of tha land thus sold to the St&e
        is   noi*riak3noa            within          the         time         preootiiboa               by       thirr
        law, the shoriif.                shall      sell            t@e.      ammoat publio ,outory                                   to
                                     .    :                       ‘. 8.. ,,~:
                                              ,.   ..‘:.     ~.                                              .
                                                    ,:
HoaOrable A. E. Sutton,              page 4
                 ’   .




       .the highest bidder for oath at the principal en- ”
        tranoe to the oourt house In the oounty whereln           ’
       the land lice,   aftor giving notice of sale In the     ‘,
       manner now presorlbed for’ sale ot real estate under
       exooutlon, provideid when notioe .I8 given by poet-
       lng notices,   one oi the eald notice6 ehall be post-      + .:
      led in a oonaplcuous place upon the land to be sold.*..‘::.
                                                                                                      .




       Said notloe shall contain a legel description    of        :’
       the land to be sold;     the date of its purobaee by
                                                                                                  :




       the State, the price ror whloh the land was sold to         ~.’                                      ,        :




       the -State; ‘that it will be sold at .publ%o outory to’
       the higheet bidder ror oaeh, date and plsoe of eale.
        . . .”                                                                                .
                                                                                                            .r”.
                                                                                          I
             Vie reel     that the notice       whloh you submitted meets                                            1
the   XWqUiZenWntB       Or   thla   Art&old,   an&   t&at   suoh   UOtiOe   ir,   ,mr-               ~.’       i
lioient if your oontemplated sale is to be held under the, pro- ” ,,
rfaione or Artlole 7328.    .                                 .;,                                               .j

         “Since we may be mistaken In our aaeu&ption;that your’ ‘i
sale le 30 be held wlthlc six months after October 6, 1943;
id since the sale may possibly be delayed to a time beyond ”
moh parlGd, we shall also disouss the sufriolenoy     or this .’ _.~ .
sotfoe If the 8al.e 1s to be held sunder the provisions ooa-
talned in the ‘latter portion or. Article 7345b(Q).
             Insofar    es here pertinent, Artiole 7345b(B) pro&dset~
                                          ..
             *Provided that it sale has not been made by suoh                       .
       purohaaing taxing unit before six moeths’after the                          .’
       redemption psrlod'provlded        in Section 12 hereof has        S
       expired, it shall thereafter be the duty of the Bherirf
       upon’wrltten request rrom any taxing unit who has ob-
       tained a judgnent in said euit,        to sell said property  '~        ..
       at pub110 outcry       to the highest bidder ior oash at the
       principal entranoe of the oourthouse In the oounty
       wherein-the land lies,       after giving notlod of sale
       in the mnuer now prescribed for sale of real estate          ::
       under execution.        Said notloe shall oontaln a legal
       desorlption    of the land to be sold, the date or its           .’    i L’
       purohase by suoh purohaelng taxing unit the pr?Oe               ,.'
       ior,whioh the land was sold to suoh taxing unit, that
             . ..'                                   : ., :. .. ..
                                                               ..,            f.~“
                                                                              :..  *;.
                           '.                                               ,
                                                                         .. .
                                                                        .'.
!
i   EonOrobh A. B. Sutton,    poke .b



        It. #iii be soid at pub110 cutory to the hlghost bid;
        der ror 0ar.h.end the dnte end plaoo of nalo. All
        tales aontmplated hareln r.hnll be mado In the atan-
        ner prooorib6d:for tho Dale of reel mutate under ox+
        oution, eroopt that they suet be ando between the.
                                                                                                  ’ .


        hourn or 0 o'olook f‘.'V.and 4 o*olook F. L,    . . .-
               Thlr Art1010 pei’mito saZea only botweea the hours of
    t o~olock p.m. and C o’olock p.13.. but tho above notloe atatos
    (bit the se10 will be rzade botweon the houro of 10 o*olook km.
    ml 4 0’Q100k p..m. That this dloorepanop my br highly ninter-
    lo1 Is ~lluatrated by'the Oano 0fOraoe v.'Oornett, 38 Tax. 156,
    &are, artor a laxer oourt hod exoluded evldonoe tondlng.to
    prove that a public sale ~(1s held outelde the presoribed:hOUpoi
    theCupremo C:.urt spoke aa tollovtsr
               ’ “In licr.vard V. North, b Terhcl 310, this Court      ” ..
                                                                                          .

      I .*Odai      *.-here the the end place OS a pub110 ,sole           ;
           ma preoaribod by lnw, tho aherlfi hoe no authorlty '..'.
     '.i.to eel1 at any othor time or place)          and should ho
           do so, his aots are not merely irro&ular, but void,      >.,I.
           ana  confer no title.’
              *The lax proeoribcd that Judloial oalea~‘ehouIdd ~’ .           ‘7”.
        be ioede on the f’lrat Tuesday ot tho month. botwsen .‘*
        the ‘hours of 10 A&. and 4 i=? .lL
              %o think the oourt- erred in ruliag      out the
        plaintlff’o  eoldenoe ‘. . . W
              ‘;3;r nininterial   orrlaert   are allorred to deiay
        their e&es boyond judiolal         hours, or sell et an     .’
        hour earlier     than that appointed by lax, &oh a
        praotice tzW,t @Sve rise to Invorltitm and fraud.
        md if, In addltlon to the l’aot that a oa1.e ha8
        boon. SO node, it appears that the .proporty has aold
        for a grossly lnafioquntd oonrldertltioa -- suoh a8
        twenty dbllnrs for property worth tm or tEelVe
        hundred dollara -- theso olroumtanoes vrould furnloh
        ktrong evidence,      ii not rully e~plalnod,.from    wbioh
        a jur y
              wa il4 la terP r o ud.
                                  ‘,.l*                                                   I

                                                                ,
          ... T..  _
                        .                                   :
             ’ .’  .,   .
              .
              ..’ .:;                                                                         I




                        .*. ,:
                     :...
          ‘a
                                                                    ‘.               ‘,

                                                       *’           ‘I
                             .
                             _,’                      I.
                                                    *1
 gonorablo A. E: Sutton,   page 6


               :!‘e tee1 that notloes for salse to be held under the
  rbove quoted portion OS Artlole 7345b(Q) ehould designate a
  tlm ior the sale whloh conforma with the time a,eeorlbed by ..
 ~rtatutc;     oonaequently, we feel thet your notioe is d+eotlvr
  ln thlei ,respeot.                                                    .       .,

            YOU will notlde that a taxing unit may sell the
  property In the method presorlbed In the quoted portion of                .
  Artiole 7345b(Q) only *upon written request from any taxing
  unit who haa obtained .a judgment in said suit.”   While th&   I
  rtatute does not ~peolilcallp  require that the notloe of aale
; atate that euoh request has been made, we tee1 that the lnolu-
: #ion oi this statement- in the notloe of sale ‘Is advieable.
            Likewise, you ill   notloe that Artlole i328 and the
 quoted portion of Artlole 7345b(Q) require a aale. at the “prln-
 oipal entranoe” ot the oourthouae, while your notice speaks of
 a sale mat the oourthou)rle door.’   In the event that your oourt-
 house has more than one entranoe, we reel that it would be
 pmdent to describe In greater desall the door whloh ir in          I
 feet the prlnoipal   ehtrance.                                     .
             Truetlng that the roregoing   satlefaotorily   answers
: your inquiry,  we are

                                       Youra very trily
                                 ,